Citation Nr: 1453936	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected left ear hearing loss disability and tinnitus.


REPRESENTATION

Veteran represented by:	Bryan Held, Agent



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals on appeal from July 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that evidence has been associated with the Veteran's claims folder which was not accompanied by a waiver of local consideration.  See 38 C.F.R. 
§§ 19.9, 20.1304(c) (2014).  However, as the Board is remanding the claims of service connection for a back disability, an acquired psychiatric disorder, and headaches, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.   

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record reveals that the Veteran has been diagnosed with PTSD, anxiety disorder, and depressive disorder.  In light of the holding in Clemons, the Board has recharacterized the Veteran's PTSD claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder.    

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a back disability, an acquired psychiatric disorder, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed July 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.

2.  The evidence received since the July 1995 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Because new and material evidence has been received since the July 1995 rating decision with respect to the Veteran's claim of entitlement to service connection for a back disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a back disability.  Implicit in his claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issue on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   As discussed below, there is sufficient evidence is of record to grant the Veteran's request to reopen the claim for entitlement to service connection for a back disability.  The claim will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claim is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claim on the merits is addressed in the remand section below. 

Analysis

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

For certain chronic diseases, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2014).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014).  
In the present case, the RO denied service connection for a back disability in July 1995 on the basis that the evidence did not establish that the Veteran had a current disability.  A July 1995 letter from the RO notified the Veteran of the rating decision and his appellate rights.  The Veteran did not appeal the July 1995 rating decision and did not submit new and material evidence within one year of the decision.  That rating decision has therefore become final.

At the time of the July 1995 rating decision, the record included the Veteran's service treatment records.  Although he was treated for a motor vehicle accident in November 1990, he did not report any symptoms related to his back.  However, he complained of recurrent back pain on his November 1991 report of medical history in conjunction with his separation examination.  

The evidence that has been added to the record since the July 1995 rating decision includes, in relevant part, medical evidence documenting a back disability.  Specifically, a September 2011 VA examination report documents a diagnosis of lumbosacral strain and also indicates a diagnosis of degenerative disease of the back.  The Board finds that the evidence added to the claims folder since is sufficient to reopen the Veteran's claim of a back disability.  Specifically, the evidence is new and is material to the unestablished fact of a current disability, and raises a reasonable possibility of substantiating the claim, in that it provides a potential nexus to service.  As new and material evidence has been received, the Board reopens the claim for service connection for a back disability.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claim can be addressed.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; to this extent only, the appeal is granted.


REMAND

Service connection for a back disability

The Veteran contends that he has a back disability related to his military service, specifically from boot camp training.  In connection with his claim, the Veteran was afforded a VA examination for his back disability in September 2011.  The VA examiner noted the Veteran's report of back pains from boot camp.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with lumbosacral strain and noted that the Veteran had degenerative disease of the back.  The examiner concluded that the Veteran's current back disability is less likely as not a result of his boot camp.  The examiner's rationale for her conclusion was based on her finding of no documentation of back pain while in service and that the Veteran did not seek consultation for his back pain while in service.  Crucially, however, the Veteran's report of medical history in conjunction with his November 1991 separation examination documents a complaint of recurrent back pain.  As it appears the VA examiner did not completely review the Veteran's pertinent medical history, the Board finds that the VA examination report is inadequate for evaluation purposes.  

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's back disability and his military service.  Therefore, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current back disability is etiologically related to his active military service, to include his complaint of recurrent back pain noted upon discharge from service.  

Service connection for an acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, related to military service, specifically stressors involving being attacked by Iraqi ships during service aboard the USS Shreveport between November 1990 and January 1991 and the death of a friend, Colonel R.H. which occurred during service.  Notably, the Veteran's stressors have been verified by the Joint Services Records and Research Center (JSRRC).  A September 2011 JSRRC report confirmed that the Veteran served aboard the USS Shreveport, and that the ship participated in multiple amphibious operations during the Persian Gulf War and was involved in the interception of the Iraqi ship Ibn Khaldoon in December 1990.  The JSRRC also confirmed that the Veteran's friend R.H. died of a heart attack while at sea.  The Board therefore finds the Veteran's reported stressors to be credible.

The Veteran was provided a VA psychological examination in October 2011.  After examination of the Veteran, the VA examiner declined to diagnose the Veteran with PTSD.  On the contrary, the VA examiner diagnosed the Veteran with alcohol and polysubstance dependence.  However, the Board finds that the VA examination is inadequate for evaluation purposes.  Specifically, in finding that the Veteran did not meet the stressor criteria for a diagnosis of PTSD, the examiner found the Veteran's report of being intercepted by an Iraqi ship to be "categorically false."  In opposition to the findings of the examiner, as discussed above, the JSRRC has confirmed that the Veteran served aboard the USS Shreveport when it was involved in the interception of an Iraqi ship.  As such, it appears that the examiner did not correctly assess the credibility of the Veteran's stressors in finding that he did not suffer from PTSD.  

Additionally, the medical evidence of record subsequent to the October 2011 VA examination documents diagnoses of PTSD, anxiety disorder, and depressive disorder.  There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diagnosed PTSD, anxiety disorder, or depressive disorder and his military service.  Therefore, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current acquired psychiatric disorder is etiologically related to his active military service.  

Also, in a statement dated May 2014, the Veteran reported that he completed a VA PTSD Residential Rehabilitation Treatment Program in February 2014.  Although most of these treatment records are associated with the claims folder, some treatment records from January and February 2014 are not associated with the claims folder.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  The Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Service connection for headaches

The Veteran contends that he has headaches which are related to his military service, specifically noise exposure, or are alternatively related to his service-connected left ear hearing loss disability and tinnitus.  Although his service treatment records are absent complaints of or treatment for headaches, the Board finds the Veteran credible with regard to his report of in-service noise exposure.  Indeed, the RO conceded in-service noise exposure in granting the Veteran entitlement to service connection for a left ear hearing loss disability and tinnitus.

The Veteran was afforded a VA examination for his headaches in March 2012.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with tension headaches and concluded that the headaches are less likely than not proximately due to or the result of the Veteran's service-connected tinnitus.  The examiner's rationale for her conclusion was based on her finding that there is no evidence that supports an association with headaches and tinnitus, and that the Veteran's headaches are more likely related to tension and sinus disease found on a recent MRI.  She could not determine to what degree each condition contributed to the headaches without resorting to speculation.  Notably, the VA examiner did not render an opinion as to whether the Veteran's headaches are related to his military service, to include noise exposure, or his service-connected left ear hearing loss disability, and the remainder of medical evidence associated with the claims folder is absent such.  Further, the VA examiner did not provide an opinion as to whether the Veteran's headaches are aggravated by his tinnitus.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  

In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current headaches are related to his military service, or alternatively his service-connected left ear hearing loss disability and/or tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the Veteran's acquired psychiatric disorder, back disability, and headaches.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current back disability.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back disability is related to his active military service, to include his report of recurrent back pain noted on his November 1991 report of medical history in conjunction with his separation examination.  
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a.  Identify any current acquired psychiatric disorder.

b.  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his credible stressors of intercepting an Iraqi ship while serving aboard the USS Shreveport as well as when he was notified of the death of his friend R.H. while also serving aboard the USS Shreveport.  
 
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  
5. Schedule the Veteran for a VA examination to 
determine the current nature, extent, and severity of his headaches.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a.  Is it at least as likely as not that the Veteran's 
diagnosed tension headaches, or any other diagnosed headaches disability, are related to his military service, to include his credible report of noise exposure.

b.  Is it at least as likely as not that the Veteran's 
headaches are due to or caused by his service-connected left ear hearing loss disability and/or tinnitus.

c.  Is it at least as likely as not that the Veteran's 
headaches are aggravated by his left ear hearing loss disability and/or tinnitus.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's headaches found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the left ear hearing loss disability and/or tinnitus.  
 
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  A report should be prepared and associated with the Veteran's VA claims folder. 

6. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


